MEMORANDUM**
Miguel Hernandez Pascacio, a native and citizen of Mexico, petitions pro se for review of a Board of Immigration Appeals’ (“BIA”) decision summarily affirming the Immigration Judge’s (“IJ”) denial of his application for cancellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction over the IJ’s “exceptional and extremely unusual hardship” determination because it involves an exercise of discretion and Pascacio did not allege a colorable due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
Pascacio’s contention that the BIA’s streamlining procedures violate due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
*257Pascacio’s contention that the Nicaraguan Adjustment and Central American Relief Act violates equal protection is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602 (9th Cir.2002).
PETITION DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.